DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David King on 6/16/2021.

Claim 19 has been canceled as being drawn to a non-elected invention. 

The application has been amended as follows:

(currently amended) A wearable surgical drain system for collection of fluid from a body of a user, the drain system comprising:
	a collection reservoir having a reservoir wall that defines an interior chamber and a collection port defined in a portion of the reservoir wall, wherein a drain port is defined in a 
	a collection tube having a distal end configured to be coupled to or in fluid communication to the user and a proximal end coupled to the collection port such that the distal end and an inner lumen of the collection tube, the collection port and the interior chamber of the collection reservoir; are in sealed fluid communication,
	a pump mechanism configured to charge the interior chamber of the collection reservoir with a vacuum pressure such that, when charged, the vacuum pressure urges fluid from the user through the inner lumen of the connection tube, through the collection port and into the interior chamber of the collection reservoir wherein, an air intake aperture is defined in a portion of the reservoir wall of the collection reservoir, and wherein the air intake aperture is configured to place the interior chamber of the collection reservoir in fluid communication with the outside atmosphere, wherein the collection port comprises a first one-way valve configured to prevent fluid from traveling out of the interior chamber of the collection reservoir through the collection port and a second one-way valve configured to allow gas to be removed from the interior chamber of the collection reservoir while preventing gas from undesirably entering the interior chamber of the collection reservoir;
	Page 2 of 15wherein the collection reservoir comprises a drain mechanism configured to simultaneously allow air to enter and fluid to exit the interior chamber of the collection reservoir, wherein the drain mechanism comprises a knob and a plunger, wherein the plunger has a distal end on which the knob is positioned, a proximal end of the plunger is configured to seal the drain port and a central portion extending between the proximal end  which extends fully along a length of the central portion to the distal end of the drain mechanism plunger, and wherein the plurality of channels provide a path for fluid to enter the plunger from the interior chamber of the collection reservoir and to exit the drain port; and a belt configured to be worn by the user, wherein the wearable surgical drain system including the collection reservoir, the collection tube, the pump mechanism and drain mechanism are attachable to the belt so that the wearable surgical drain system is configured to be wearable by the user without clothing while dressing or showering and worn under clothing without being detectable.

19. (canceled)

Allowable Subject Matter
Claims 1, 3 - 4, 9, and 12 - 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Henniges et al. (US 5,645,540), hereinafter Henniges, fails to show or make obvious the claimed combination of elements, particularly the ;limitations as set for in independent claims 1 and 8, which recite features not taught or suggested by the prior art.
extending fully along a length of the central portion to the distal end of the drain mechanism plunger. Further, such a modification does not appear obvious based on the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781